 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDAuthentic Furniture Products, Inc , Debtor-In-Pos-session, and Authentic Furniture Products, Inc ,Alter Egos and/or Single Employer and FoxRiver Valley District Council of The Carpen-ters, United Brotherhood of Carpenters andJoiners of America, AFL-CIO Case 13-CA-2195628 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 11 February 1983 Administrative Law JudgeClaude R Wolfe issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the Judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified below 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawJudge as modified below and orders that the Re-spondent, Authentic Furniture Products, Inc,Debtor-in-Possession, and Authentic FurnitureProducts, Inc, Alter Egos and/or Single Employ-er, Aurora, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified1 Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs"(b) On request, furnish to the Union informationrelevant and necessary to intelligent collective bar-gaining and to the Union's function in fulfilling itsobligations as the collective-bargaining representa-tive of its employees, as requested by the Union'sOn 15 June 1984 the General Counsel filed a motion to partiallywithdraw exceptions Specifically, the General Counsel seeks to withdraw its second exception in light of the Board's recent decision in EarleEquipment Co, 270 NLRB 827 (1984) We grant this motion2 The General Counsel has excepted to the judge s failure to include inhis recommended Order an affirmative provision requinng the Respondent to furnish to the Union the requested information unlawfully withheld by the Respondent We find merit in this exception and shall modifythe judge's recommended Order accordingly and issue a new notice toemployeesIn agreeing with the Judge s limited backpay remedy in accordancewith Transmanne Navigation Carp, 170 NLRB 389 (1968) we note thatthis remedy was provided by the Board in a similar situation in SeeburgCorp , 259 NLRB 819 (1981) The Board's decision in Seeburg Corp wasenforced in pertinent part by the Seventh Circuit Court of Appeals (709F 2d 1138 (7th Cir 1983)), and the Supreme Court denied certiorari on21 February 1984 (115 LRRM 2784, 100 LC 11 10,800)letters of 18 'December 1981, 5 January 1982, and27 January 1982"2 Substitute the attached notice for that of theadministrative law JudgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail and refuse to bargain withFox River Valley District Council of the Carpen-ters, United Brotherhood of Carpenters and Joinersof America, AFL-CIO concerning the effects ofour decision to close our Aurora, Illinois facility onthe employees in the bargaining unit describedbelow The appropriate bargaining unit isAll production, maintenance and warehouseemployees and truck drivers at our facility lo-cated at 971 Industrial Drive, Aurora, Illinois,but excluding all office and clerical employees,professional employees, technical and manage-rial employees, guards and supervisors as de-fined in the National Labor Relations ActWE WILL NOT fail and refuse to furnish FoxRiver Valley District Council of the Carpenters,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO requested information relevantand necessary to intelligent collective bargainingand the Union's function in fulfulling its obligationsas the collective-bargaining representative of em-ployees in the above unitWE WILL NOT fail to remit to the Union thoseunion dues deducted from unit employees' wages inDecember 1981 and January 1982WE WILL NOT fail and refuse to apply the healthinsurance plan set forth in our collective-bargainingagreement with the Union which expired 31 Janu-ary 1982 to employee claims that would have beencovered by the plan had we not substituted ourself-insured plan for itWE WILL NOT make changes in unit employees'health insurance plans or other matters related towages, hours, and working conditions without firstgiving the Union prior notice and an opportunityto bargain on any such contemplated changeWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act272 NLRB No 87 AUTHENTIC FURNITURE PRODUCTS553WE WILL, on request, bargain collectively withFox River Valley District Council of the Carpen-ters, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed above, concerning the effects of our deci-sion to close our Aurora, Illinois facility on unitemployees, and reduce in writing any agreementreached as a result of such bargainingWE WILL, on request, furnish to the Union infor-mation relevant and necessary to intelligent collec-tive bargaining and to the Union's function in ful-filling its obligations as to the collective-bargainingrepresentative of our employees, as requested bythe Union's letters of 18 December 1981, 5 January1982, and 27 January 1982WE WILL pay the employees who were em-ployed at the above facility their normal wages fora period specified by the National Labor RelationsBoard, plus interestWE WILL establish a preferential hiring list of allterminated employees in the above bargaining unit,following the seniority system provided for in thecollective-bargaining agreement with the Unionand, if we resume operations anywhere in theAurora area, we shall offer these employees rein-statement If, however, we resume our operationsat the Aurora facility, the unit employees shall beoffered reinstatement to their former or substantial-ly equivalent positionsWE WILL reimburse employees in the above-de-scribed unit for any monetary losses suffered as aresult of our unilateral change in health benefitplans, with interestWE WILL deliver to the above-named Uniondues money withheld from the wages of employeesin the above-described bargaining unit in December1981 and January 1982, with interestAUTHENTIC FURNITURE PRODUCTS,INC , DEBTOR-IN-POSSESSION, ANDAUTHENTIC FURNITURE PRODUCTS,INC , ALTER EGOS AND/OR SINGLEEMPLOYERDECISIONSTATEMENT OF THE CASECLAUDE R WOLFE, Administrative Law Judge On acharge and an amended charge filed on February 1 andMarch 1, 1982, respectively, by Fox River Valley Dis-trict Council of Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO (the Union),and duly served on Authentic Furniture Products, Inc(Authentic), the General Counsel of the National LaborRelations Board, the Regional Director for Region 13issued a complaint on March 17, 1982, against Authentic,alleging that Authentic had engaged in and was engagingin unfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the National Labor Relations Act, as amendedCopies of the charge and complaint and notice of hear-ing before an administrative law judge were duly servedon Authentic and the UnionThe complaint alleges in substance that since about1975 the Union has been the designated exclusive collec-tive-bargaining representative of the employees in an ap-propriate unit of Authentic's employees, and has beenrecognized as such by Authentic who has entered intosuccessive collective-bargaining agreements with theUnion, the most recent of which was effective from June15, 1978, to January 31, 1982 It further alleges that sinceon or about December 18, 1981, Authentic failed to re-spond to the Union's repeated requests to bargain collec-tively with it as the designated exclusive collective-bar-gaining representative of the unit employees, has can-celed scheduled meetings and engaged in dilatory tacticsdesigned to prevent good-faith bargaining, has failed andrefused to furnish the Union with information concerningemployee medical bills and Authentic's employee medi-cal insurance plan necessary for, and relevant to, theUnion's performance of its function as exclusive collec-tive-bargaining representative of the represented employ-ees, has, on or about February 2, 1982, closed its facilityand laid off four employees without giving prior noticeor affording an opportunity to Union to bargain with re-spect to the effect of such conduct, and has, since on orabout January 1, 1982, unilaterally altered the terms ofthe collective-bargaining agreement in effect between theparties to January 31, 1982, by failing and refusing totender union dues deducted from employees' paychecksto the Union as required by the collective-bargainingagreementOn March 23, 1982, Authentic timely filed its answeras Debtor and Debtor-in-Possession admitting in part theallegations of the complaint, but denying the various re-fusal-to-bargain allegations set forth above, and raisingtwo affirmative defenses The first such defense recitesthat Authentic, on February 4, 1982, filed a voluntarypetition pursuant to Chapter 11 of the Bankruptcy Codein the United States Bankruptcy Court for the CentralDistrict of California and Respondent is therefore pro-hibited from paying any sums as may be due pursuant tothe complaint The second affirmative defense allegesthat the National Labor Relations Board has no jurisdic-tion because, pursuant to the provisions of BankruptcyCode Section 362 (a), the complaint is an action to en-force an obligation for money arising prior to the filingof the Chapter 11 case Neither affirmative defense is le-gally sufficient to deprive the Board of Jurisdiction todecide the merits and fashion an appropriate remedy forany violations found Nathanson v NLRB, 344 U S 25(1952), In re Be! Air Hospital, 611 F 2d 1248 (9th Cir1979)Upon an amended charge filed April 5, 1982, by theUnion, the General Counsel issued an amended com-plaint and notice of hearing April 15, 1982 The amendedcomplaint alleges that Authentic Furniture Products,Inc , Debtor-in-Possession and Authentic Furniture Prod- 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDucts, Inc , Alter Egos and/or Single Employer (Re-spondent), had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) of theAct Copies of the amended charge and amended com-plaint and notice of hearing before an administrative lawjudge were served on all parties to this proceedingThe amended complaint amends the name of Respond-ent in the manner set forth above, and adds allegationsthat Authentic Furniture Products, Inc , Debtor-in-Pos-session, has been duly designated by the United StatesBankruptcy Court for the Central District of Californiaas the debtor-in-possession of Authentic and is the suc-cessor in bankruptcy to Authentic, and that the two arealter egos and a single employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActThe amended complaint also expands on Respondent'salleged failure and refusal to furnish the Union informa-tion about employee medical bills and Respondent's med-ical insurance plan by stating the factual basis for this al-legation, and alleges violations of Section 8(a)(5) addi-tional to those included in the initial complaintRespondent did not file an answer to the amendedcomplaint within the 10 days specified by the NationalLabor Relations Board Rules and RegulationsOn June 14, 1982, the General Counsel issued a back-pay specification and notice of hearing before an admin-istrative law judge and duly served it on all parties Re-spondent filed no answer to the backpay specificationOn June 21, 1982, the General Counsel issued an orderconsolidating the unfair labor practice proceeding withthe backpay proceeding for hearing, and duly served iton all partiesThe General Counsel wrote a letter to Respondent'sattorney, dated October 14 and received October 19, ad-vising that, unless answer to the amended complaint andbackpay specification were received by October 25, theGeneral Counsel would file a motion for summary judg-ment Respondent has not yet filed an answer to theamended complaint or the backpay specificationThis case was scheduled for hearing before me at 10a m on November 17, and acutally commenced at 10 25a m on that day No representative of Respondent ap-peared The General Counsel represented on the recordthat she had left numerous telephone messages at theoffice of Respondent's counsel during preceding monthswith no response She further represented that on themorning of the hearing she called the office of Respond-ent's counsel and inquired if he or his partner wouldattend the hearing, and received a noncommittal answerfrom his secretary No representative of Respondent ap-peared during the course of the hearing, which closed at11 40 a m the same day, or delivered any message to meregarding its intentions regarding appearance at the trialAt 11 35 a m, the General Counsel represented that herearlier call to Respondent's attorney had generated noreply On November 18, I issued a notice of brief duedate in writing, and served it on all parties Respondenthas neither filed a brief nor otherwise contacted me TheGeneral Counsel did file a posttrial brief which I haveconsideredAt hearing the General Counsel adduced uncontro-verted evidence in support of portions of the initial com-plaint denied by Respondent, and moved for summaryjudgment on the additional matters alleged in the amend-ed complaint which are underned The General Counselalso moved for summary judgment on the backpay speci-fication based on the failure of Respondent to file anyanswerOn the entire record' in this proceeding, I make thefollowingRuling on the Motion for Summary JudgmentSection 102 20 of the Board's Rules and Regulationsprovides as followsThe respondent shall, within 10 days from theservice of the complaint, file an answer thereto Therespondent shall specifically admit, deny, or explaineach of the facts alleged in the complaint, unless therespondent is without knowledge, in which case therespondent shall so state, such statement operatingas a denial All allegations in the complaint, if noanswer is filed, or any allegation in the complaintnot specifically denied or explained in an answerfiled, unless the respondent shall state in the answerthat he is without knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary is shownThe amended complaint and notice of hearing servedon Respondent specifically states that, unless an answeris filed to the amended complaint within 10 days fromthe service thereof, all of the allegations therein "shall bedeemed to be admitted to be true and may be so foundby the Board"Respondent has not filed an answer to the amendedcomplaint Accordingly, the undenied allegations in theamended complaint are deemed to be admitted and arefound to be true The General Counsel's Motion forSummary Judgment on these unanswered allegations isgrantedWith respect to the backpay specification, Section102 54 of the Board's Rules and Regulations, provides asfollows(a) Filing and service of answer to specification ŠThe respondent shall, within 15 days from the serv-ice of the specification, if any, file an answer there-to, an original and four copies shall be filed withthe regional director issuing the specification, and acopy thereof shall immediately be served on anyother respondent jointly liable(c) Effect of failure to answer or to plead specifical-ly and in detail to the specification •If the respond-' After the hearing closed, the General Counsel filed a motion to supplement the record by admitting into evidence a December 20, 1982order of the U S Bankruptcy Court notifying the debtor, his creditors,and other parties in interest of a heanng on January 3, 1982, which credi-tors may attend and the debtor would attend for the purpose of beingexamined No objection having been received, the order is received inevidence as G C Exh 13 AUTHENTIC FURNITURE PRODUCTS555ent fails to file any answer to the specificationwithin the time prescribed by this section, theBoard may, either with or without taking evidencein support of the allegations of the specification andwithout notice to the respondent, find the specifica-tion to be true and enter such order as may be ap-propriate If the respondent files an answer to thespecification but fails to deny any allegation of thespecification in the manner required by subsection(b) of this section, and the failure so to deny is notadequately explained, such allegation shall bedeemed to be admitted to be true, and may be sofound by the Board without the taking of evidencesupporting such allegation, and the respondent shallbe precluded from introducing any evidence contro-verting said allegationRespondent was Advised in the backpay specificationof the consequences of failing to deny the allegationsthereinThe Board's Rules and Regulations also provide as fol-lowsSec 102 52 Initiation of proceedings, issuance ofbackpay specification, issuance of notice of hearingwithout backpay specification •After the entry of aBoard order directing the payment of backpay orthe entry of a court decree enforcing such a Boardorder, if it appears to the regional director that acontroversy exists between the Board and a re-spondent concerning the amount of backpay duewhich cannot be resolved without a formal pro-ceeding, the regional director may issue and serveon all parties a backpay specification in the name ofthe Board The specification shall contain or be ac-companied by a notice of hearing before an adminis-trative law judge at a place therein fixed and at atime not less than 15 days after the service of thespecification In the alternative and at his discretion,the regional director may, under the circumstancesspecified above, issue and serve on the parties anotice of hearing only, without the backpay specifi-cation, the hearing to be held before an administra-tive law judge, at a place therein fixed and at a timenot less than 15 days ,after the service of the noticeof hearingThe Board's Statements of Procedure stateSec 101 16 Backpay proceedings Š(a) After a Boardorder directing the payment of backpay has beenissued on or after enforcement of such order by acourt decree, if informal efforts to dispose of thematter prove unsuccessful, the regional director isthen authorized at his discretion to issue a "backpayspecification" in the name of the Board and a noticeof hearing before an administrative law judge, bothof which are served on the parties involved Thespecification sets forth computations showing grossand net backpay due and any other pertinent infor-mation The respondent must file an answer within15 days of the receipt of the specification, settingforth a particularized statement of its defenseIt would appear, from the provisions of Sections102 52 and 101 16, that the Regional Director is author-ized to issue a backpay specification only after the entryof a Board order or a court decree enforcing such anorder Moreover, the Rules contemplated the existenceof a controversy over the amount of backpay whichcannot be resolved without a formal proceedingIn this case there is as yet no Board order or courtdecree finding backpay liability, nor any controversyover the amount of backpay Against these consider-ations, it is asserted that the General Counsel has apolicy, set forth in one of his internal memoranda, ofconsolidating an unfair labor practice complaint with abackpay specification where the respondent is involvedin a bankruptcy proceeding The General Counsel cites anecessity of arriving at a liquidated amount of backpayto be claimed in bankruptcy proceedings in order toavoid the possibility of an estimated amount being ar-rived at by the bankruptcy court who might not wait"the several years it may take the Board to liquidate theclaim" The General Counsel also urges that it is appar-ent the bankruptcy court will proceed to settle claims inthe near future Finally, the General Counsel contends itshould be assumed that, in view of Respondent's uncoo-perativeness, a backpay proceeding will likely be neces-sary, and that I should rule on the backpay specificationif I find the violations alleged in the complaintOn the foregoing, I am persuaded that the GeneralCounsel's internal instructions and speculative argumentsdo not warrant a result contrary to the Board's estab-lished Rules and Regulations None of the conditionsprecedent to the issuance of a backpay specification havebeen met,2 and the backpay specification was null andvoid ab initio Respondent therefore had no legal obliga-tion to answer it The motion for summary judgment onthe backpay specification is denied, and I shall recom-mend that the backpay specification be severed and re-manded to the Regional Director for appropriate disposi-tionReturning to the unfair labor practice allegations, therecord, consisting of admitted allegations, undemed alle-gations, and credible uncontroverted testimony and doc-umentary evidence supportive of the allegations, requiresthe following findings and conclusionsI JURISDICTION AND STATUS OF THE RESPONDENT(a)Authentic Furniture Products, Inc has been at alltimes material herein a California corporation(b)At all times material herein, Authentic FurnitureProducts, Inc has maintained a facility located at 971 In-dustrial Drive, Aurora, Illinois, where it is engaged inthe manufacture and sale of furniture and related prod-ucts(c)During the calendar year preceding the issuance ofthe amended complaint, a representative period, Authen-tic Furniture Products, Inc , in the course and conductof its business operations, sold and shipped products2 / note that my recommended Order on the unfair labor practices isnot a Board order 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued in excess of $50,000 directly from its Aurora, Illi-nois facility to points located outside the State of Illinois(d)Since on or about February 4, 1982, AuthenticFurniture Products, Inc , Debtor-in-Possession, has beenduly designated by the United States Bankruptcy Courtfor the Central District of California as the debtor-in-possession of Authentic Furniture Products, Inc withfull authority to continue operations and exercise allpowers necessary to the administration of the business ofAuthentic Furniture Products, Inc(e)By virtue of the events described in paragraph (d),Authentic Furniture Products, Inc , Debtor-in-Posses-sion, is, and has been at all times material herein, a suc-cessor in bankruptcy to Authentic Furniture Products,Inc(f)By virtue of the acts and conduct described abovein paragraphs (d) and (e), Respondent Authentic Furni-ture Products, Inc , Debtor-in-Possession, and AuthenticFurniture Products, Inc are, and have been at all timesmaterial herein, alter egos and single employer withinthe meaning of the Act(g)Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the ActII LABOR ORGANIZATIONThe Union is a labor organization within the meaningof the ActIII THE APPROPRIATE UNIT AND THE UNION'SREPRESENTATIVE STATUSAll production, maintenance and warehouse employeesand truck drivers at Respondent's facility located 971 In-dustrial drive, Aurora, Illinois, but excluding all officeclerical employees, professional employees, technical andmanagerial employees, guards and supervisors as definedin the National Labor Relations Act constitute a unit ap-propriate for purpose of collective bargaining within themeaning of Section 9(b) of the ActSince about 1975, and at all times material herein, theUnion has been the designated exclusive collective-bar-gaining representative of Respondent's employees in theunit described above, and since said date the Union hasbeen recognized as such representative by RespondentSuch recognition has been embodied in successive collec-tive-bargaining agreements the most recent of which iseffective by its terms for the period June 15, 1978, toJanuary 31, 1982At all times since 1975, the Union, by virtue of Section9(a) of the Act, has been, and is, the exclusive represent-ative of the employees in the unit described above forthe purposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employmentIV THE UNFAIR LABOR PRACTICESA FindingsIn early October 1981, Union Business RepresentativeDavid Snyder met with Authentic Plant Manager TomRieder, former Plant Manager Al Bass, and chief negoti-ator Martin Meyers Meyers advised that things werevery bad for Authentic, which had laid off some employ-ees, and a new contract would have to be negotiatedsince Authentic wanted to remain competitiveIn November, Snyder was advised by his chief stew-ard at Authentic that he had incurred hospital bills of$2000 which were not paid The following week Snyderand Robert Bingaman, the Charging Union's vice presi-dent, met with Rieder Bingaman asked Rieder if theabove bills had been taken care of Rieder replied thatwithin the previous year there had been an internalmemorandum to the effect Respondent was going to aself-insured insurance plan He continued that all billssubmitted by employees were forwarded to Respondent'smain office in California The existing contract betweenthe parties provided for the then existing medical insur-ance plan The Union had been given no notice prior tothis meeting that Respondent was going or had gone to aself-insured planAfter this meeting, a series of letters passed betweenthe parties On December 18, Bingaman dispatched sepa-rate letters to Meyers and Rieder requesting copies of alldocuments relating to employee hospital benefits, all billssubmitted by employees that had not been paid, and thedisposition of each claim The letters also requested awritten answer to the Union's proposal to extend thecurrent agreement to January 31, 1982 The letter toMeyers stated that the Union was requesting "an appro-priate notice so we may negotiate the ramifications ef-fecting [sic] employment of our members"Respondent, by Rieder, sent a written acceptance ofthe contract extension to Snyder on December 30, 1981Meyer replied to Bingaman's December 18 letter byletter of January 5, 1982, stating, inter aim, as followsRegarding your inquiry as to the closing of theAurora plant, a decision has been made to move toa much smaller location in the immediate vicinityThis new plant will require only two or three unionemployees As soon as the necessary lease has beenexecuted, you will be advised of the exact locationEmployees not working will either be placed on apermanent layoff or on discharge depending on theterms of the union contractIn the meantime, the information regardingunpaid medical claims is being accumulated andproper information is being forwarded to the CreditManagers Association so that all parties can be noti-fied regarding settlement of these claims, which thecompany recognizes as justly due under the termsof the contractIncidentally, it would be appreciated if you couldsend me any information you have regarding whatbenefits are due the employees under our presentcontractAgain, I am sorry for the problems being causedby the financial condition of Authentic, and assureyou every effort is being made to keep Authentic inoperation AUTHENTIC FURNITURE PRODUCTS557The same day, January 5, Bingaman wrote to Meyersacknowledging Rieder's confirmation of the contract ex-tension, and further statingWe would like to set up a time for our first nego-tiating session, that is convenient to both parties,with some understandings prior to the first meetingWe will need from you, confirmation in writing on1 Steps by the Company to clear up all past duehospital costs to Employees and former Employees2 Who, known to the Company, has submittedbills to the Company for payment, hospital anddoctor bills?3 How current hospital and doctor bills will bepaid and by whom?4 Date when Company dropped health insuranceand supposedly went "self insured", as we were un-aware of this happening until November of 19815 If any hospital or doctor bills were ever paidafter Company went "self-insured?"6 Who and how many will make up the Compa-nies negotiating committee and who will be chiefnegotiator?7 In conjunction with #3, how are currentwages and dues checkoff and withholding taxesbeing paid?8 Do Employees have unemployment and work-man's compensation paid on them and is it current?9 If you are contemplating moving the manufac-turing facilities, we further request the location twoweeks prior to any moveThe foregoing requested information is asked for,under law enforced by the National Labor Rela-tions Board, with the understanding that verbal ex-planation immediately with written communicationto follow in return mailThese are major questions that an understandinghas to be reached so that negotiations can meaning-fully begin We wish to set up a negotiating session, in Aurora, Illinois, anytime during the week of Jan-uary 10th thru 16th We are looking for your replyin return mail as it is imperative that relations con-tinue, between the Union and Authentic Furniture,on the basis that we have mutually enjoyed overyears of both good and bad timesIn response to Bingaman's requests, Respondent sentabout 15 summaries of some medical expenses submittedto it by employees on which Respondent had determinedthere were payments to be madeBy letter to Rieder, dated January 27, 1982, Bingamanacknowledged receipt of the summaries, but protestedthis was not all he had requested, stating as followsAs you are very aware of our request to have alldocuments turned over to us in regards to yourEmployees wages, working conditions and fringebenefits, (vacation, hospitalization, pension etc), youare also aware of the fact that documents that weregiven to us covered only nonpaid medical bills ac-crued by your Employees and did not pertain to theso called self-insured plan that the Company hadundertaken We are very interested in the fundingof this program and the procedure used in settingthis up, and how it is funded under ER ISA orunder approval of either the State of Illinois orCaliforniaRespondent made no reply to this letterOn January 28, 1982, Bingaman wrote Meyers con-firming a telephone conversation between them and stat-ing as followsThis is a letter of confirmation of our phone con-versation on Tuesday January 26 1982 in whichyou called me to cancel our negotiating meetingscheduled for Wednesday January 27, 1982 and re-scheduled it for Thursday January 28, 1982The reason for the rescheduling of the meetingwas that your Company was to appear in FederalCourt of Los Angeles to file a Chapter 11 bankrupt-cy Also in that conversation you suggested I con-tact our attorney in regards to our current collec-tive bargaining agreement, and how it would reflectin court proceedingsIn my return call to you it was understood thatyou would request the court to reaffirm the currentworking agreement, with all conditions in full forceand effect for a period of six (6) months from docu-ment expiration date which was December 31, 1981,with the understanding it would extend contractuntil June 31, 1982Another item that was discussed was the status ofmedical claims that were pending You stated thatthese bills would be put under a priority status inthe bankruptcy hearings I also requested informa-tion as to cost of self-insured plan, on a per hourbasis, to which you answered that it was now beingworked on by your office1/In that same phone conversation I also requestedthe name and phone number of the trustee appoint-ed by the court and also the United States trusteeassigned to the case along with a copy of the docu-ments of the court Your response to me was thecourt had not yet had a trustee, but would immedi-ately contact me when the trustees were designatedand that I could expect a copy of the court actionby the middle of the next week, which would beabout February 3, 1982Also, Marty, I was to expect a call from you onWednesday January 27, 1982 from Kentucky, onwhen our meeting could be scheduled for ThursdayJanuary 28, 1982 when you expected to be inAurora, Illinois I, to this time, have not receivedany call from you or information from either you orTom Rieder, who by the way, has kept in touchwith me over this matter in which he is very con-cerned, as to when we could get these negotiationsstartedOn January 31, Rieder called Snyder and arranged abrief meeting with Meyers at the airport on February 2Bingaman and Snyder met with Meyers who advised Re-spondent might file a bankruptcy action, did not saywhether Respondent would stay in business or move, 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDand declined to discuss employee vacation and severancepay on the ground they would have to be discussed at alater dateOn February 4, Snyder was advised by the unionsteward and another employee that the plant was beingshut down The Union received no prior notice of thisshut down Respondent admits it shut down its facilityon or about February 2, and laid off four employees Theplant was not reopened Respondent filed its Chapter 11action on February 4Snyder called Rieder on February 8 or 9, and asked ifthe plant was going to stay in business and relocate andwhether current employees would be employed at thenew location Rieder said he did not know and wouldget back to SnyderBingaman wrote Meyers on March 2 requesting acopy of the Chapter 11 filing There has been no re-sponse to the letterBingaman credibly testified that Meyers agreed eightor nine times on the telephone to meet with Bingaman,and only met with Bingaman on one occasion, the Feb-ruary 2 airport meeting Meyers had earlier canceledscheduled negotiations meetings on November 19, 1981,and January 26, 1982Respondent deducted union dues from employeeswages for the months of December 1981 and January1982 pursuant to the contract's checkoff clause, but hasnot remitted these moneys to the Union as the contractrequiresConclusionsRespondent's failure to respond to the Union's requestsfor negotiation meetings and its cancellation of numerousscheduled meetings display a lack of willingness to meetand bargain at reasonable times and places with theUnion on matters concerning wages, hours, and workingconditions, and indicate an unwillingness to bargain ingood faith on the issues raised by its plant's closing andthe Union's various requests for information A failure tobargain in good faith violates Section 8(a)(5) and (1) ofthe ActThe information sought by the Union is probably rele-vant to mandatory subjects of bargaining and necessaryto intelligent collective bargaining and the Union's func-tion in fulfilling its obligations as the collective-bargain-ing representative of Respondent's employees It is set-tled that an employer has an obligation under Section8(a)(5) of the Act to provide the representative of its em-ployees with such information 3 The failure, and I con-clude refusal, of Respondent to furnish the informationsought, or even proffer reasons for this failure, violatedSection 8(a)(5) and (1) of the ActBy failing to remit check-off dues to the Union for De-cember 1981 and January 1982 as the contract required,4by unilaterally changing its health insurance plan withoutprior notice to the Union in direct violation of an expresscontract provision,5 and by failing and refusing to bar-3 Detroit Edison Co v NLRB, 440 US 301, 303 (1979)4 F M L Supply Inc , 258 NLRB 604, 615 (1981)5 Antonio's Restaurant, 246 NLRB 833 840 (1979) Hassett MaintenanceCorp , 260 NLRB 1211 (1982)gain over the effects of the plant closing,6 Respondent ineach instance violated Section 8(a)(5) and (1) of the ActCONCLUSIONS OF LAW1 Authentic Furniture Products, Inc , Debtor-in-Pos-session, and called Authentic Furniture Products, Inc ,Alter Egos and/or Single Employer, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 All production, maintenance and warehouse em-ployees and truck drivers at Respondent's facility locatedat 971 Industrial Drive, Aurora, Illinois, but excluding alloffice and clerical employees, professional employees,technical and managerial employees, guards and supervi-sors as defined in the National Labor Relations Act con-stitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act4 Since about 1975, and at all times material herein,the Union has been the designated exclusive collective-bargaining representative of Respondent's employees inthe unit described above5 By failing to respond to telephone calls and letterfrom the Union, and by cancelling scheduled negotiationmeetings, Respondent has refused to bargain in goodfaith with the Union, and thereby violated Section8(a)(5) and (1) of the Act6 By failing and refusing to furnish the Union request-ed information necessary and relevant to the Union's per-formance of its function as exclusive collective-bargain-ing representative of the employees in the unit set forthabove in paragraph 3 of this section, Respondent violatedSection 8(a)(5) and (1) of the Act7 By failing and refusing to bargain with the Unionover the effects of plant closure on the unit employeesdescribed above, Respondent violated Section 8(a)(5) and(1) of the Act'8 By failing and refusing to remit to the Union thedues deducted from its employees' wages pursuant to anexisting collective-bargaining agreement, Respondentviolated Section 8(a)(5) and (1) of the Act9 By unilaterally discontinuing the health insuranceplan provided for in the existing collective-bargainingagreement and instituting a new health insurance planwithout prior notice or opportunity to bargain on thesechanges afforded the Union, Respondent violated Section8(a)(5) and (1) of the ActTHE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(5) and (1) of the Act, my recommended Order willrequire that it cease and desist therefrom, and take cer-tain affirmative action designed to effectuate the policiesof the ActAs a result of Respondent's unlawful failure to bargainabout the effects of their partial cessation of operations,the terminated employees have been denied an opportu-6 Soule Glass Co v NLRB, 652 F 2d 1055, 1085 (1st Cir 1981) AUTHENTIC FURNITURE PRODUCTS559nity to bargain through their collective-bargaining repre-sentatives at a time when Respondent might still havebeen in need of their services, and a measure of balancedbargaining power existed Meaningful bargaining cannotbe assured until some measure of economic strength isrestored to the Unions A bargaining order alone, there-fore, cannot serve as an adequate remedy for the unfairlabor practice committedAccordingly, I shall require, in order to effectuate thepurposes of the Act, Respondent to bargain with theUnion concerning the effects on its requirement7 de-signed both to make whole the employees for losses suf-fered as a result of the violation and to recreate in somepracticable manner a situation in which the parties' bar-gaining is not entirely devoid of economic consequencesfor Respondent Thus, Respondent shall pay employeesbackpay at the rate of their normal wages when last inRespondent's employ from 5 days after the date of theBoard's Order until the occurrence of the earliest of thefollowing conditions (1) the date Respondent bargains toagreement with the Union on those subjects pertaining tothe effects of the closing of Respondent's operations onits employees, (2) a bona fide Impasse in bargaining, (3)the failure of the Union to request bargaining within 5days of the Board's Order, or to commence negotiationswithin 5 days of Respondent's notice of their desire tobargain with the Union, or (4) the subsequent failure ofthe Union to bargain in good faith, but in no event shallthe sum to any of these employees exceed the amount heor she would have earned as wages from February 2,1982, the date on which Respondent terminated theAurora, Illinois operations, to the time he or she securedequivalent employment elsewhere, or the date on whichRespondent shall have offered to bargain, whicheveroccurs sooner, provided, however, that in no event shallthis sum be less than these employees would have earnedfor a 2-week period at the normal rate of their normalwages when last in Respondent's employ Respondentshall also be required to make unit employees whole forany loss of reimbursement for medical costs they mayhave suffered as a result of Respondent's unilateralchange in health benefit insurance Interest on all suchsums shall be paid in the manner prescribed in FloridaSteel Corp, 231 NLRB 651 (1977) See generally IsisPlumbing Co, 138 NLRB 716 (1962)To effectuate further the policies of the Act, Respond-ent shall be required to establish a preferential hiring listof all terminated unit employees following the system ofseniority provided for in the collective-bargaining agree-ment and, if Respondent ever resumes operations any-where in the Aurora, Illinois area, it shall be required tooffer reinstatement to these employees If, however, Re-spondent resumes its Aurora operation, Respondent shallbe required to offer unit employees reinstatement to theirformer or substantially equivalent positionsFurthermore, in view of the fact that Respondent's fa-cility is no longer in operation and its former employeesmay be in different locations, I shall order Respondent tomail each of their employees employed on the date they7 Transmarine Navigation Corp, 170 NLRB 389 (1968)ceased operations copies of the attached notice signed byRespondentRespondent shall also be required to transmit to theUnion the union dues withheld from unit employeewages during December 1981 and January 1982, with in-terest computed thereon pursuant to Florida Steel, supraand Isis Plumbing, supraOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 8ORDERThe Respondent, Authentic Furniture Products, Inc ,Debtor-in-Possession, and Authentic Furniture Products,Inc , Alter Egos and/or Single Employer, their officer,agents, successors, and assigns, shall1 Cease and desist from(a)Failing and refusing to bargain with Fox RiverDistrict Council of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, as the ex-clusive representative of all employees in the appropriateunit set forth below with respect to the effect on saidemployees of the decision to close the Aurora, Illinois fa-cility The appropriate unit isAll production, maintenance and warehouse em-ployees and truck drivers at Respondent's facilitylocated at 971 Industrial Drive, Aurora, Illinois, butexcluding all office and clerical employees, profes-sional employees, technical and managerial employ-ees, guards and supervisors as defined in the Nation-al Labor Relations Act(b)Failing and refusing to furnish the Union requestedinformation relevant and necessary to intelligent collec-tive bargaining and the Union's function in fulfilling itsobligations as the collective-bargaining representative ofRespondent's employees(c)Failing and refusing to meet and bargain in goodfaith with the Union at reasonable times and places(d)Failing and refusing to remit to the Union thoseunion dues deducted from employee wages in December1981 and January 1982 pursuant to contract provision(e)Failing and refusing to apply the contractual healthinsurance plan to employee claims that would have beencovered by said plan had Respondent not substituted an-other plan therefor(0 Making changes in matters related to the wages,hours, and working conditions of unit 'employees withoutfirst giving their collective-bargaining representativeprior notice of these changes and a reasonable opportuni-ty to bargain on them(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 Take the following affirmative action which will ef-fectuate the policies of the Act(a)On request, bargain in good faith with the Union asthe exclusive bargaining representative of all employeesin the aforesaid appropriate unit with respect to theeffect on its employees of the decision to terminate theoperations in Aurora, Illinois, and, if any understandingis reached, embody it in a signed agreement(b)Pay the terminated employees their normal wagesfor the period set forth in the remedy section of this de-cision, and reimburse them for losses suffered by virtueof the change of insurance plans as set forth in theremedy section(c)Establish a preferential hiring list of all employeesin the appropriate unit, following the system of seniorityprovided for under the collective-bargaining contractwith the Union and, if operations are ever resumed any-where in the Aurora, Illinois area, offer reinstatement tothose employees If, however, Respondent resumes itsoperations at the Aurora, Illinois facility, it shall offer allthose in the appropriate unit reinstatement to theirformer or substantially equivalent positions(d)Transmit to the Union the union dues money with-held from unit employee wages during December 1981and January 1982(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amounts of backpay due under theterms of this Order(f)Mail an exact copy of the attached notice marked"Appendix"9 to the Union and to all employees em-ployed by Respondent in the above-described appropri-ate unit at the Aurora, Illinois facility Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by their authorized repre-sentative, shall be mailed immediately upon receipt asherein directed(g)Notify the Regional Director in writing within 20days from the date of theis Order what steps Respondenthas taken to complyIT IS FURTHER ORDERED that the backpay specificationissued June 14, 1982, be severed from this proceedingand remanded to the Regional Director for appropriatedisposition consistent with this decision9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Natonal Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"